Citation Nr: 0523578	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  96-35 311	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for post-operative residuals of a disc herniation at 
L4-L5 prior to January 30, 2003.

2.  Entitlement to an evaluation in excess of 40 percent for 
post-operative residuals of a disc herniation at L4-L5 from 
January 30, 2003.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel

INTRODUCTION

The veteran had active service from March 5, 1991, to March 
27, 1992; he also had two months and five days of active 
service and eight months of inactive service prior to March 
5, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision by 
which the Chicago RO granted the veteran's claim of service 
connection for low back pain secondary to injury in service, 
and assigned a noncompensable evaluation under Diagnostic 
Code 5295, 38 C.F.R. § 4.71a, effective March 28, 1992.  In 
addition, the RO granted service connection for dysthymia.  
The veteran disagreed with the evaluation of the back 
disability.  By a rating decision dated in January 1996 the 
Cleveland RO increased the evaluation of the veteran's back 
disability to 10 percent.  A temporary total evaluation was 
assigned in February 1997 for convalescence after a right 
side discectomy was performed to treat a herniated disc 
compressing the L5 root.  In an April 1997 rating decision, 
the RO re-characterized the service-connected back disability 
as post-operative L4-L5 right disc herniation, and increased 
the rating to 20 percent under Diagnostic Code 5293, 
effective April 1, 1997.

The Board notes that in the veteran's substantive appeal of 
October 1994 he requested a hearing before the Board.  In 
September 1997, the veteran failed to appear for the 
scheduled hearing, and, in October 1997, he requested that it 
be rescheduled.  

When it first appeared before the Board in February 1998, 
this matter was remanded to clarify whether the veteran 
wanted a hearing before the Board.  The veteran did not 
respond to queries asking if he wanted a hearing, and the 
matter was subsequently returned to the Board.  (By letter 
dated in May 2003, the veteran later withdrew his request for 
a hearing.)  In a July 1998 decision, the Board granted an 
increase in the rating to 20 percent for post-operative 
residuals of an L4-5 herniation prior to April 1, 1997, but 
denied a rating in excess of 20 percent both prior to and 
after April 1, 1997.  The veteran appealed this decision.  

While the appeal was pending before the United States Court 
of Appeals for Veterans Claims (Court), the VA Office of 
General Counsel filed a Motion to Remand, pleading that the 
Court vacate the Board's decision and remand the claim for 
further development and readjudication.  In April 1999, the 
Court granted the motion and vacated that portion of the July 
1998 Board decision that denied a rating in excess of 20 
percent prior to and after April 1, 1997.  In response, the 
Board remanded the matter to the RO for additional 
development in May 2000.  

A second remand was required in August 2002 to ensure that 
all notification and development actions under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) had 
been accomplished, to ask the veteran, again, whether he 
desired a hearing, and to provide the veteran with a VA 
examination assessing functional loss.  During the course of 
that development, the RO granted an increase in the 
evaluation to 40 percent, effective January 30, 2003.  The 
Board remanded again in September 2003, principally in an 
effort to obtain additional treatment records.

The Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Further, in cases such as this one, where the original rating 
assigned has been appealed, consideration must be given as to 
whether the veteran deserves a higher or lower rating (so-
called "staged ratings") at any point during the pendency 
of the claim.  Id.  Inasmuch as the questions currently 
before the Board were placed in appellate status by a notice 
of disagreement expressing dissatisfaction with an original 
rating, and because the RO has staged the ratings in this 
case, the Board has characterized the rating issues on appeal 
as set forth above.  

(The question of entitlement to an evaluation in excess of 40 
percent from January 30, 2003, is deferred pending completion 
of the development sought in the remand that follows the 
decision below.) 


FINDING OF FACT

Disability caused by the veteran's service-connected post-
operative residuals of a disc herniation at L4-L5 prior to 
January 30, 2003, equated to recurring moderate attacks of 
intervertebral disc syndrome (IVDS).


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent before 
January 30, 2003, for post-operative residuals of a disc 
herniation at L4-L5 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a (2002); 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran injured his back in service, and was service 
connected for that injury in a rating decision dated in April 
1992, which assigned a non-compensable disability rating 
(zero percent) under Diagnostic Code 5295, lumbosacral 
strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1991).  As 
noted in the Introduction, above, through a series of 
evaluations, this disability became rated as 20 percent 
disabling from March 28, 1992, to January 30, 2003, and as 40 
percent disabling from January 30, 2003.   

Of record are VA treatment records from the VA Medical 
Centers (VAMCs) in Cleveland (Brecksville), Ohio, Cincinnati, 
Ohio, and Dayton, Ohio, as well as the VA clinic in Lima, 
Ohio.  Also of record are treatment notes from the private 
Pain Evaluation & Management Center of Ohio (Pain Center), 
and Medwork, of Dayton Ohio.  Reports of VA medical 
examinations given in July 1996, February 2003, and January 
2005 are also of record.

A treatment note from VAMC Dayton dated in November 1995, 
noted the veteran had been referred to physical therapy for 
what was described as "some minor low back pain."  The 
report of a July 1996 VA examination conducted at VAMC Dayton 
shows the veteran complained of more pain in the right, 
involving the posterior aspect of the thigh and lateral 
aspect of the lower leg, together with numbness in the right 
foot.  This was said to be aggravated by sneeze and cough, 
but not by bowel movement.  Long periods standing or sitting 
were said to also aggravate it.  

Neurological examination showed that the veteran stood and 
walked well.  He was able to hop, squat, and rise.  Muscle 
bulk was normal throughout upper and lower extremities.  He 
had normal strength in all the muscles of the arms and legs.  
Deep reflexes were brisk and symmetrical.  Babinski sign was 
absent.  Straight leg raising test was negative.  The veteran 
reported reduced sensation to vibration in toes of both 
sides.  Responses to examination with pinprick was non-
anatomical, variable, and generally unreliable.  

The examiner's assessment was chronic low back pain syndrome.  
The neurological examination was characterized as essentially 
negative, which was said to be complicated by "functional 
overlay."  The examiner noted that the veteran's most recent 
computerized tomography (CT) scan provided an unequivocal 
diagnosis of herniated disk at L4-L5, but that this was not 
corroborated by the clinical picture.  An electromyograph 
(EMG) conducted in July 1996 was interpreted as being a 
normal EMG study.  

The conduct of the examination was complicated by the fact 
that, at the time of the examination, the veteran was 
undergoing treatment for depression and substance abuse.  The 
examiner noted that the examination, especially that 
concerning pain, was considerably influenced by psychiatric 
status such as depression.  His clinical workup of the 
veteran's possible disk herniation and its treatment could 
not be completed because of the veteran's failure to follow 
through.  

A December 1996 discharge summary from VAMC Cincinnati 
indicates that the veteran had a discectomy, and was then 
admitted to VAMC Dayton physical therapy for chronic low back 
pain.  Another discharge summary, dated in June 1997 
following hospitalization for a mental disorder, noted that a 
neurological examination showed that motor strength was 5/5 
in all extremities.  Range of motion was limited by pain.  
Sensory examination showed decreased sensation of the second 
toe on the right foot.  Coordination was intact.  Gait 
revealed normal heel-toe and tandem walk.  Reflexes were one 
plus bilaterally in upper extremities, and two plus in lower 
extremities.  

The records from Medwork indicate that the veteran was hurt 
on the job in August 1998 when he slipped and fell onto the 
safety bar of a machine he was operating, injuring his left 
back and hip.  An Injured Worker Treatment Report dated in 
August 1998 indicates that, following this accident, the 
veteran could bend forward to 30 degrees, extend to 15 
degrees, and laterally bend to 30 degrees, limited by 
increased discomfort.  

A CT scan conducted in May 1999 revealed moderate narrowing 
of the L4-L5 and L5-S1 disc space heights.  Vertebral heights 
were preserved.  The L4-L5 disc bulged diffusely along its 
dorsal margin.  The L5-S1 disc demonstrated normal size and 
contour.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Further, in cases such 
as this one, where the original rating assigned has been 
appealed, consideration must be given as to whether the 
veteran deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Id.  Accordingly, the Board will evaluate the veteran's 
disability as it has been staged by the RO, that is, for the 
period prior to January 30, 2003, and for the period 
beginning January 30, 2003.  (The discussion hereafter will 
be limited to the period prior to January 30, 2003; the 
propriety of the rating since January 30, 2003, will be 
addressed in the remand below.)

The regulations pertaining to evaluation of disabilities of 
the spine were amended during the pendency of the veteran's 
appeal.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(effective September 23, 2002).  (They were amended a second 
time in August 2003, but these latter changes do not affect 
the rating of the veteran's disability prior to January 30, 
2003.)  The changes made before January 30, 2003, effective 
September 23, 2002, involve only changes to the rating of 
intervertebral disc syndrome (IVDS), rating this disability 
based on the occurrence of incapacitating episodes.  

Under the old, pre-September 23, 2002, criteria, a higher (40 
percent) evaluation is for application when there is severe 
limitation of motion of the lumbar spine.  A 40 percent 
evaluation is also for application when there is severe IVDS 
with recurring attacks, with intermittent relief.  A 40 
percent rating was also assignable for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a (2002).  A higher evaluation is 
not assignable under any of the other old criteria unless 
there are residuals of a fracture of a vertebra with spinal 
cord involvement requiring the veteran to be bedridden or 
requiring long leg braces, or where there was ankylosis of 
the spine.  Neither is the case here.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289 (2002).  

Here, there is no evidence prior to January 30, 2003, of 
severe limitation of motion of the lumbar spine.  As noted 
above, the July 1996 VA examination could not be completed 
because of the veteran's failure to cooperate.  However, the 
examination showed that the veteran stood and walked well, 
and was able to hop, squat, and rise.  A discharge summary 
dated in June 1997 noted that a neurological examination 
showed that motor strength was 5/5 in all extremities.  Range 
of motion was limited by pain, though specific range of 
motion limitations were not given.  There is no indication 
that the veteran experienced recurring attacks of IVDS or 
that he had severe lumbosacral strain, with such problems as 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
evidence as noted above does not reflect that the veteran's 
problems equated to such difficulties.  Consequently, a 
higher rating is not warranted prior to January 30, 2003, on 
the basis of criteria contained in 38 C.F.R. § 4.71a (2002).  

Under the criteria effective from September 23, 2002, which 
involve only changes to the rating of IVDS, a higher 
evaluation is not assignable unless the claimant experiences 
incapacitating episodes having a total duration of at least 
four weeks over a one-year period.  67 Fed. Reg. 54349.  The 
veteran does not qualify for a disability rating under IVDS 
as the veteran's incapacitating episodes, reported as not 
getting out of bed for up to five days per week, do not 
constitute incapacitating episodes as defined by the 
regulation.  (An incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.)  

Although the criteria that became effective September 23, 
2002, allow for rating in the alternative by combining 
separate evaluations for chronic orthopedic and neurologic 
manifestations, see 67 Fed. Reg. 54349, neurologic problems 
were never recorded during this time, and orthopedic 
manifestations have already been addressed in the analysis 
above.  While the veteran has obviously suffered chronic back 
pain, the evidence has shown that this pain was not severely 
disabling in this earlier period.  The July 1996 VA examiner 
noted that the veteran was able to hop, squat, and rise.  The 
August 1998 report from Medwork following another injury 
affecting the veteran's back showed that, even shortly after 
this new injury, the veteran did not have limitation of 
motion that could be considered "severe."  Nowhere in the 
record prior to January 30, 2003, is there evidence of severe 
limitation of motion of the lumbar spine, severe recurring 
attacks of IVDS, or severe lumbosacral strain.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2004).  Here, 
as noted above, the effects of pain on use and functional 
loss were taken into account in assessing the range of motion 
of the veteran's lumbar spine.  In this regard, the Board 
notes that the current 20 percent evaluation is in part 
predicated on the functional loss of range of motion 
exhibited by the veteran.  In sum, the veteran's back injury 
more closely approximates an evaluation of moderate 
disability, which warrants a 20 percent evaluation, for the 
period prior to January 30, 2003.

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2002, and in follow-up notifications dated in July 
and November 2004.  (Although the notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, what 
information VA would assist in obtaining on the veteran's 
behalf, and where the veteran was to send the information 
sought.  The RO specifically requested that the veteran 
provide any evidence or information he had pertaining to his 
claim.  The RO also requested that the veteran identify 
whether or not there were any records of treatment for his 
service-connected back disability while incarcerated in a 
civilian prison from March 2000 to December 2002, and that he 
authorize release of records from Medwork reflecting 
treatment in January 2003.  (The Board notes that the veteran 
never responded to these two requests.)  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO also 
provided a statement of the case (SOC) and seven supplemental 
statements of the case (SSOCs) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations.   Further, the veteran was apprised of the 
changes in the criteria for evaluating disabilities of the 
spine.  

Regarding VA's duty to assist, the Board obtained the 
veteran's SMRs and VA and private medical records, and 
secured examinations during the pendency of his claim in 
order to ascertain the severity of his disability.  VA has no 
duty to inform or assist that was unmet.


ORDER

A rating higher than 20 percent for the service-connected 
back disability prior to January 30, 2003, is denied.


REMAND

The last supplemental statement of the case issued in this 
case was dated in February 2005.  Chronologically, it came 
after the veteran was examined in January 2005, but it does 
not appear that the RO considered the January 2005 spine 
examination report when it addressed the claim for increase 
above 40 percent in its February 2005 supplemental statement 
of the case.  This is particularly significant because the 
examination report includes findings and opinions pertinent 
to the veteran's claim for a higher rating, including an 
opinion to the effect that the veteran was unemployable on 
account of chronic back pain and high doses of pain 
medication, presumably taken because of his back disability.  
Consequently, the RO should re-adjudicate the question of 
entitlement to a rating higher than 40 percent from January 
30, 2003, with the January 2005 examination report in mind.  
A supplemental statement of the case must be issued.  
38 C.F.R. § 19.31 (2004).

Accordingly, the case is REMANDED to the RO for the following 
actions:

The RO should re-adjudicate the claim for 
a higher rating since January 30, 2003.  
If the benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should be given 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


